 


109 HR 3623 IH: To amend title 18, United States Code, to increase to 5 years the period during which former Members of Congress may not engage in certain lobbying activities.
U.S. House of Representatives
2005-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 3623 
IN THE HOUSE OF REPRESENTATIVES 
 
July 29, 2005 
Mr. Andrews introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To amend title 18, United States Code, to increase to 5 years the period during which former Members of Congress may not engage in certain lobbying activities. 
 
 
1.Increase to 5 years of period during which former Members of Congress may not engage in certain lobbying activitiesSection 207(e)(1)(A) of title 18, United States Code, is amended by striking 1 year and inserting 5 years. 
 
